IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0193-11


DEVIN SHARIF BRIDGES, Appellant


v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of murder and sentenced to confinement for life and
assessed a fine of $10,000.  The Court of Appeals affirmed the conviction. Bridges v.
State, (Tex. App. -- Dallas, No. 05-09-00784-CR, delivered January 31, 2011). 
Appellant's petition for discretionary review was dismissed as untimely filed on July 27,
2011.  Appellant has filed a motion for rehearing requesting reinstatement of his petition
so that it will be considered by this Court.  Appellant's motion for rehearing is granted. 
His petition filed in this Court on July 5, 2011, is reinstated as of November 2, 2011,  and
will be considered in accord with Tex.R.App.P. 68. 

Delivered November 2, 2011
Do not publish